FILED
                                   NOT FOR PUBLICATION                             OCT 07 2010

                                                                               MOLLY C. DWYER, CLERK
                           UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                                   FOR THE NINTH CIRCUIT



MICHAEL DUNN,                                           No. 09-16136

                     Plaintiff - Appellant,             D.C. No. 3:07-cv-03559-JCS

  v.
                                                        MEMORANDUM *
JAMES NOE; et al.,

                     Defendants - Appellees.



                          Appeal from the United States District Court
                             for the Northern District of California
                         Joseph C. Spero, Magistrate Judge,** Presiding

                                Submitted September 13, 2010 ***


Before:             SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
                    The parties consented to the jurisdiction of the magistrate judge.
              ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                         09-16136
      Michael Dunn appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action seeking the return of property seized by law

enforcement in March 1993. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We

affirm.

      The district court properly dismissed the action as barred by the doctrine of

res judicata because Dunn has already litigated his claims arising from the seizure

of his property in March 1993. See Dunn v. Noe, No. 02-16849, 2003 WL

1506488 (9th Cir. Mar. 19, 2003); Dunn v. County of Mendocino, No. A119341,

2008 WL 5156484 (Cal. Ct. App. Dec. 9, 2008); see also Stewart, 297 F.3d at 956

(describing elements of res judicata); Brodheim v. Cry, 584 F.3d 1262, 1268 (9th

Cir. 2009) (under California res judicata principles, “If two actions involve the

same injury to the plaintiff and the same wrong by the defendant, then the same

primary right is at stake even if in the second suit the plaintiff pleads different

theories of recovery.”) (citations, internal quotation marks and brackets omitted).

      Dunn’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                         09-16136